Cite as 2015 Ark. 354

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-15-397

ALLEN LYNN PENN                                     Opinion Delivered October   1, 2015
                               PETITIONER
                                                    PRO SE PETITION TO PROCEED IN
V.                                                  FORMA PAUPERIS
                                                    [PULASKI COUNTY CIRCUIT COURT,
                                                    NO. ____]
RICHARD GALLAGHER, CUSTODIAN
OF RECORDS, ARKANSAS STATE                          HONORABLE TIMOTHY DAVIS FOX,
CRIME LAB, AND KERMIT B.                            JUDGE
CHANNELL, EXECUTIVE DIRECTOR,
ARKANSAS STATE CRIME LAB                            REMANDED WITH DIRECTION FOR
                  RESPONDENTS                       SUBMISSION WITHIN TEN DAYS OF
                                                    CERTIFIED, FILE-MARKED COPY OF
                                                    PETITION FOR LEAVE TO PROCEED
                                                    IN FORMA PAUPERIS AND ORDER
                                                    DENYING PETITION.


                                          PER CURIAM


       In the instant petition to proceed in forma pauperis, petitioner Allen Lynn Penn seeks

leave to file a motion for rule on clerk to lodge the record without paying the filing fee required

to file such a motion. Penn appended his affidavit of indigency to the petition and also tendered

the motion for rule on clerk to the court for filing.

       The record before us reflects that Penn tendered for filing in the Pulaski County Circuit

Court a pro se petition for leave to proceed in forma pauperis with respect to a petition for writ

of mandamus and also a proposed order granting leave to proceed in forma pauperis. The

record further reflects that the proposed order granting leave to proceed in forma pauperis was

marked with a handwritten notation of the date, December 10, 2014, and “Petition Denied,” and

it appears to be initialed by Circuit Judge Timothy Davis Fox with the initials, “TDF.” Neither
                                      Cite as 2015 Ark. 354

the petition to proceed in forma pauperis nor the order was filed-marked by the circuit clerk or

assigned a case number. On January 12, 2015, Penn filed a notice of appeal from the denial of

his petition to proceed in forma pauperis; the notice of appeal does bear a file-mark and was

assigned a miscellaneous case number used to docket documents not associated with a specific

case. Per the circuit clerk’s certificate of record, the petition and order in the instant case were

not file-marked or assigned a case number because the motion to proceed in forma pauperis was

denied and no filing fee was submitted; thus, according to the circuit clerk, no civil action was

filed that would require the assignment of a case number.

       On April 14, 2015, Penn timely tendered the appeal record to the clerk of this court. The

record was rejected by the clerk, however, because it lacked a file-marked copy of the order from

which Penn seeks to appeal.

       We find that proper consideration cannot be given to Penn’s petition to proceed in forma

pauperis filed in this court without a certified, file-marked copy of the petition to proceed in

forma pauperis that Penn filed in circuit court and a certified, file-marked copy of the circuit

court order denying Penn’s petition. Accordingly, we remand the matter to the circuit court

with direction that the Pulaski County Circuit Clerk submit to this court within ten days a

certified, file-marked copy of the petition and the order denying it.

       Remanded with direction for submission within ten days of certified, file-marked copy

of petition for leave to proceed in forma pauperis and order denying petition.




                                                 2